OFFICE       OF THE ATTORNEY GENERAL                   OF   TEXAS
                                   AUSTIN




iioaorablo    ?. t. OraM8
COunCJ Llttornu7
ca8sroo Goant
Bwvnaville,      T8388




                                                            met*        rot   fo o th

in your letter
Corpomtlon   A,
Christ1  ld car
                                                            a la dwP u h Ou888
a t




            The quurtloa p;eoatd’ia               rhuthu? raoha               tmpuetlon,
if  aoasummt~d   &or    ruoh faotr            8ad uI?uumUrw8s,                I8 da-       -
nouncud   bJ thU %tslpI anti-tPUat            8titUte8.

                The   rt8tutr   1Jardietely      l~rolvrd     ir    Artialo        7427,
pzovidlrg   :
Honorable           P. T, QfQMa, pge                    2


                  ‘A noaopoly is .a ooabtrvtiou    or oonsoll~-
           ticu OS tvo or DAOP~    corporcrtloms vhisa effected
           iB 9ithOP   Of thr fOllOViBg    EdhOdSJ


                    Nl.    YhOB the dlraatlon of the 8ffr3.1’8 of
           tt?o   or    801~0~OP~O~~fOtU   18 in any mMeP    brought
            under    the samm nWasgeEent   o control for the pur-
           pa54     of podwing,    warrhea’* suah own    m&go-
           mm       or coatrol tends to oriMktel trust  45 de-
           tlMd         IB th#    lf?St         Wlvlv             Of   bhf8     Chibpt@P.
                                                   I
                    l2.        mar*      bfty aorporutioa                llq ulr rthe
                                                                                    r             S-Per
            oP   eoPtiii55tr8             Ot    8took        or    bODd#,       IPWahiu           OP
           other rlghtr,          o* the ph?slU1  pqwrtles     oP lo;l
           ~&art thwoor,          or any other oorpQlutlon or berporr-
           tioar,   ror      thr purporo of preventing     or 1055oBlng,
           O? vhero      tha    8ireot  02 ruuh baquirltloa t*ndr     to
           8tfeCt OP 1.850!& tl~t:tiOXL,          V h & iOP lU5b 56
           qulsltlon Is rocomplished dlr#,otl7 or through             the
            i~5tPfJ8ORt6lft~              Of     trBlt558          0    OtkW’Vi55:

                    A    mretul       basl7~ls              ot this       rtatuta        llakea    ltr     aosn-
tng and purpors rirple aad unhrsUndablu.                         Fha speoiflc act
prohibited   $9 8 roablaatloa or oonsollbtion                      of tvo or wro
corpomtloM.”                 Bat  1, is  fmjmrtant      50 obrervo   that suoh l
“ooablMt:on               or COn80ildntieBm       is BOt  draoaneud unlmr     it 15
;;f;ottd           iB    ona ol the sethods prohibited         by the swtutr lt-
        .
              Th. flrrt  method tiflaed   &nd aade illoel                                              1s vhen
it     ia rought to brlq   *the dlreotlon   of th lif8lrs                                              of tvo
OP    8OPO        OOP~~tiOBS                   Mdsr     t&        8&W     B5lrr~vlseBt   OP OOn$POl
an&    vhero           such    COR~OIL      55bpc)gMOBt            tends     to   Orebte  5 tx’ust.
Obvlourly this prohibition                            vould not           oover    l trUs@otlon              be-
tvecn an uctive corpotitlon                            and OM vhlch                  18 dlrsolred          and
in process  of llquidbtlon.
                       Too, NP.       sust:oe         Pewnn            of the       T*rrrs   Suplww        Court,
has pointed    out  t&t on5 OS the 5855nttil      rleaents       10 -king
l crse  under this subdlvlalon      vould bo tJm proved existence
o f l dealgned    bnd united ooopemtioa    of the     offeadlly(    agen-
ales        to moonpUsh               the       u0Uvfu.l          puppora.           80 s8ld      in     part   I   -
                                                                                                                .\
                                                                                                                          773


xonoPab& ?. t. Qmhm,                         paa* J


                  I
                      ... Xn order to ooartltuto
                                               8 truot,vlth-
        fD tb          UDfM          Of kh.        8WtUt8              tbs?l atrt-•
                  of $4&~iUl,l
        'ocaablmlloa         k                                        lli
                                                                       OS aata           br two OP
        aore.n           Wcmbilytlo8,~              aa hart, uaad, waaua w&ion
        or aaaoa*tiatt.                 x r th e r e
                                                   b e DO p a i                      w     la M -
        o UtW   by 0~                 w ran    ekill    at sklr            ‘arpital,
        o rla ta t
                 ,’wr ema b ea @‘o a b lmtioma  & 4
                                                  ’
        h e Doma
               *‘traat.’ VheD ua amtdar tha p-98
        forr    uh%ak%ha             ‘aa8biutADD’                aas8      be     for80&        to
        em r itk th
                 iseltStUte,                              t&e     oaeSat%Sl              m5Sning
        Of tb   UWd   ‘OdlDio*tiOD,’                            unb tb         fD8t    -t        l
        paDiObOD%   t8 ~#BW:kd                            ior     ueh        dry    th6l       k&
        $?a09 aoatlnaea in exiateaea,      va bra led                                       to  the
        ooaolDalm       t&St the aDieD or Damaution   of '84pl.
        uq, a&ill 01 out0 draarmwd i8 l?hmM the pnst100
        I.DI&   gutieular       baa deal&Dad the aaited a*r
        wti#          Of bWh bgOWfS8, ~rtriCh  R@ht &VO k.8
         o c h wv*         t8da        doat        a d      eapetiDg,               fo r    tb* lu-
                                       oaa w            8oPe     of     SDOh      paPpoaeo*
                                      x00*?,            39 8. v.           IOn.

         The aaeoa4wthod of ‘oo8blmtlaa    6P muO1ibrtiOee
that1 0dea o una la vhwed rODao o P p w~tiq
                                          loqu%Ma
                                             n    t3n*-
$1641gropartiea af *aother  00?pomt10n  to? #&a parpoeeof
prov.Et~               Qo 1WbS&il?&            S3 ShWS               the    OffSOt        Ot   OUSh SSqUi8:-
tion     toDdato          lrroot       8      b55ea         or8EqietltleP.’
                  The      us+tfoo           you    mire         UDbr        8obhtViOiDD              2   awae       to
h      V#u      8Sttd         irr    -XaO.          IDa r l8ila
                                                              lba8tleE
                                                                 P                                   hem       or&e
& P p a P Ot:~  M QUiM d tb l588tO WXt ph                                         180~    f~PCf~?ti?H          Oi
aadmr     vhieh   wu  about to dlreolve u ar                                    80 out of bue&aee
            #&Lovoa7 lUtate, the FartUwth
and 1av01vlag                                                                                  CeuPtor Clvll
Appwla          mid:

               w    . . . (the   oqmatloa)                             . . . Md detar8fn.d
         to bl8801Va,     it   oe?tbiDly                       h8d   thr rl&t     to da 80
         aDdeP Ibn lav,      red tha al*                          (te a 0Q8pet:tw)         UD-




                      ue tolbu,        se va        mast,         the deal*Jatlma                    of tha     Co-85
ODthis lubjort.                     A~glied        I*    yWP          rUtO888t   hSP8,               B 0-P-Y
aa      a s-t       89 p            wit of     bwlneee                @ad to die
art    LOO.      CampMyA             MS l      rightto piualrrea
                                                                                      _ ~.i..   ..-,d.

                                                                              .,.:
                                                                                     774




bemwlr to do         so   vi11 orlther      peveat    aor lersso   cempetl-
tion.

               lo   reaashlq    thfa     QOMlSS19a~    uo a a c epa0t l6aurete
sad tzuathe rmulta et 79~ rbbdim to the rfiaet tbt
t&a   10 00 doal&a'aa@#~80, ne UaitOdeOOp?Otl~ to
ofrea8veat  tlm lau. Skew, lo rushelrmmmmaea, n &me
coeolm%ed thr OLVll   8ktuW8 Ue net VlOlbted    1% fO~3~8
t&t  the SStr tiaa?lbe& Us no0 dancuiiea& b7 is. ehil4r  pro-
viaioslr~,oS    the ,PWl       Cede.




Xiiadb